Citation Nr: 1402145	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-26 620	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service-connection for a low back disability.

2. Entitlement to service-connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	John R. Worman, Esquire


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for a low back disability and an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for PTSD.  Subsequent to the April 2011 rating decision, jurisdiction was transferred back to St. Petersburg, Florida.

The issue of entitlement to service connection to an acquired psychiatric disability is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has a current back disability that began in active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is provided for a disability resulting from disease or injury in service.  38 U.S.C.A. § 1131.

Service connection requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  

In this case VA treatment and examination reports document a current back disability.  This disability was diagnosed as degenerative disc disease on a May 2013 VA examination.  Service treatment records document treatment for low back complaints on numerous occasions in 1976 and 1977.  Hence, an in-service injury is shown.

VA examiners have provided opinions that are against a link between the current back disability and in-service findings.  These opinions are of limited probative value; because they are largely premised on the absence of medical records confirming that a back disability was present between the Veteran's discharge from service and reported treatment in 2003.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran told VA examiners that he received intermittent treatment for a back disability in the years between service and 2003.  A 2005 private MRI shows findings of an old compression fracture of undetermined age.  The VA examiners did not account for this evidence in their opinions.

On the other hand, a VA physician reported in June 2009, that he had examined the Veteran, and reviewed "some" of the Veteran's military records.  The physician found that this evidence showed the probable onset of a chronic low back disability in service.  The evidence is in relative equipoise as to whether the current back disability is related to service.  Resolving reasonable doubt in the Veteran's favor, service connection for a low back disability, diagnosed as degenerative disc disease, is granted.


ORDER

Service connection for a low back disability is granted.

REMAND

The Veteran has not been afforded a VA examination with regard to his psychiatric disability claim.  He provided a report of examination and opinion from a private physician who diagnosed depressive disorder pursuant to DSM-V.  The physician opined that the depressive disorder was the result of service-connected bilateral keratitis with ptosis.  This report triggers VA's duty to provide an examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  An examination is needed because VA is required to apply DSM IV criteria; the private physician had a limited opportunity to review records and was unable to interview the Veteran in person; and provided no specific opinion with regard to claimed PTSD.

An August 2009, VA treatment record indicates that the Veteran was in the process of appealing the denial of Social Security Administration (SSA) disability benefits.  SSA records are not in the claims file.  VA has a duty to seek these records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all decisions and underlying records relied upon in those decisions with regard to the Veteran's application for SSA disability benefits.

2.  Then schedule the Veteran for a VA examination to determine whether he has an acquired psychiatric disability related to service or a service connected disability.

The examiner should review the claims folder, including this remand, and relevant records in Virtual VA records.

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should note the criteria that are not met.

With respect to any other acquired psychiatric disability present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or any events therein.

The examiner should note the opinion by the private physician, as well as the literature cited in that decision.  

The examiner must provide reasons for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The Veteran's reports of history and symptoms must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  If any benefit sought on appeal is not fully granted issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


